Citation Nr: 1129368	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO. 10-31 643A	)	DATE
	)
	)


THE ISSUE

Whether a July 8, 2010, Board decision that denied an effective date earlier than January 23, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD) contains clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on a motion for a finding of CUE in a July 8, 2010, Board decision that denied entitlement to an effective date earlier than January 23, 2004, for the grant of service connection for PTSD.

Since the time of the Board's July 8, 2010, decision, the Board has received correspondence addressing the issues of entitlement to an increased rating for PTSD, an earlier effective date for service connection for PTSD, service connection for kidney disease, service connection for skin sarcoma disease, and a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). The Board does not have jurisdiction over these matters. The matters are referred to the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, for appropriate action.


FINDING OF FACT

The arguments received from the Veteran and his representative in support of the Veteran's motion for CUE did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's July 8, 2010, decision, the legal or factual basis for such allegations, or why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Motion for CUE

The Veteran has submitted a motion for revision of a July 8, 2010, decision by the Board, on the grounds of clear and unmistakable error. See 38 U.S.C.A. § 7111.

In its July 8, 2010, decision the Board found that a September 1996 RO rating decision that denied service connection for PTSD did not contain CUE. The Board further found that the first claim for service connection for PTSD filed after a December 1997 unappealed RO rating decision that again denied service connection for PTSD was dated January 23, 2004. Accordingly, the Board's July 8, 2010, decision denied the Veteran's appeal for an effective date earlier than January 23, 2004, for the grant of service connection for PTSD. See 38 C.F.R. § 3.105(a), infra (criteria for revision of otherwise final RO adjudications based on a finding of CUE) and 38 C.F.R. § 3.400, infra (generally effective date for reopened claim for service connection is date of claim to reopen after final disallowance or date entitlement arose, whichever is later). 

The Board's July 8, 2010, decision is final. See U.S.C.A. § 7104.

As will be discussed below, because the Veteran's motion for a finding of CUE in the Board's July 8, 2008, decision is not sufficiently specific to meet the requirements for pleading CUE, the motion is dismissed without prejudice to refiling. See 38 C.F.R. § 20.1404(b).


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Previous determinations which are final and binding ... will be accepted as correct in the absence of [CUE]." 38 C.F.R. § 3.105(a). To initiate a request for revision, a claimant must file a CUE motion that collaterally attacks a final decision by an RO or the Board. See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).

Thus, one exception by which an effective date for service connection prior to the date of receipt of a claim to reopen may be substantiated is by revision of a decision based on a finding of clear and unmistakable error in that decision. See 38 C.F.R. §§ 3.105(a) (RO CUE), 20.1401-20.1411 (Board CUE).

Review to determine whether clear and unmistakable error exists in a final Board decision may be initiated by the Board, on its own motion, or by a party to that decision. With limited exceptions not applicable in this case, all final Board decisions are subject to revision if a motion for a finding of clear and unmistakable error in the decision is successful. See 38 C.F.R. § 20.1400.

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b).

To establish CUE in a final decision of the Board or of the RO, a claimant must show that (1) either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and (2) had the error not been made the outcome would have been manifestly different. Grover v. West, 12 Vet. App. 109, 112 (1999). A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE claim. Damrel v. Brown, 6 Vet. App. 242, 245 (1994). A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). See also 38 C.F.R. §§ 3.105(a) (RO CUE), 20.1403 (Board CUE).

The claimant must provide "some degree of specificity as to what the alleged error is, and, unless it is the kind of error ... that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (adopting Court of Appeals for Veterans Claims (Court)  interpretation of 38 C.F.R. § 3.105).

The failure to raise a specific allegation of clear and unmistakable error "does not waive such a claim--it only delays its adjudication to a time when it is properly raised." See Andrews v. Principi, 18 Vet. App. 177, 182 (2004), aff'd sub nom. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005)

Both the Court and the Federal Circuit have addressed the specificity requirement necessary for CUE motions. In Pierce v. Principi, 240 F.3d 1348 (Fed.Cir.2001), the Federal Circuit instructed that a CUE movant must describe the alleged error  "with some degree of specificity" and must "provide persuasive reasons 'as to why the result would have been manifestly different but for the alleged error.' " Id. at 1355 (quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993)); see also Andre v. Principi, 301 F.3d 1354 (Fed.Cir.2002); 38 C.F.R. § 20.1404(b) (A sufficiently pled CUE motion must "set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error."). 

In Roberson v. Principi, the Federal Circuit determined the standard to be applied when VA considers the scope of claims for benefits: VA is required " 'to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits.' " 251 F.3d 1378, 1384 (Fed.Cir.2001) (citing Hodge, 155 F.3d at 1362). More recently, in Andrews, the Federal Circuit reiterated that "CUE claims must be pled with specificity," 421 F.3d at 1282, but elaborated upon this standard by stating that "VA's duty to sympathetically read a veteran's pro se CUE motion to discern all potential claims is antecedent to a determination of whether a CUE claim has been pled with specificity," 421 F.3d at 1283.

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent. Andrews does not shift the burden onto the Secretary to imagine ways in which the original decision might be defective. See Acciola v. Peake, 22 Vet. App. 320 (2008). Rather a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision. See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006) (noting that manifestly changed outcome might be "obvious from the context of the pleadings" or "inferred from a sympathetic reading"). 

If the CUE pleading could encompass numerous theories that may be raised by the record, the Secretary is not required either to adjudicate them all or to decide which ones have the most merit. In that circumstance, a CUE motion is properly dismissed without prejudice. See 38 C.F.R. § 20.1404(b) (stating that the Board must dismiss without prejudice when the Board determines that a CUE claim lacks the requisite pleading specificity); see also Canady, 20 Vet. App. at 400 (noting that a request for revision that fails to comply with the pleading requirements of 38 C.F.R. § 20.1404(b) "shall be dismissed without prejudice to refiling"). 

The task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008).

The benefit of the doubt rule does as set forth at 38 U.S.C.A. § 5107(b) does not apply to claims of Board CUE. See 38 C.F.R. 20.1411(a). 

The proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. § 20.1404(b), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice. Simmons v. Principi, 17 Vet. App. 104, 114 (2003).


Motion Dismissed

In correspondence dated in August 2010, the Veteran submitted a motion for a finding of CUE in the Board's July 8, 2010, decision. He made essentially two assertions. 

First, he "referenced" a change in the law that liberalized the criteria for service connection for PTSD, which, in his words, "no longer require that a PTSD stressor be provided once a veteran has proved service in a combat area and has a diagnosis of PTSD."  

This portion of the motion did not discuss why or how this revised regulation, issued on July 13, 2010, five days after the Board's decision dated on July 8, 2010, would give rise to a finding of CUE in the Board's July 8, 2010, Board decision. See 75 Fed. Reg. 39843 (July 13, 2010), to be codified at 38 C.F.R. 3.304(f)(3). On its face, a revision in the law dated after issuance of a Board decision cannot be the basis of a CUE claim-only the laws and regulations in effect at the time of the Board decision are to be considered. May v. Nicholson, 19 Vet. App. 310, 313 (2005); Grover v. West, 12 Vet. App. 109, 112 (1999). 

The motion's reference to a liberalizing regulation that was issued only after the date of the July 8, 2010, Board decision in which he alleges CUE is not sufficiently specific to meet the pleading requirements for CUE. Even under a sympathetic reading, in merely referencing a regulation that was issued subsequent to the Board's decision, the Veteran's motion for CUE did not set forth clearly and specifically an alleged clear and unmistakable error in the Board's July 8, 2010, decision; that is, it did not allege errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. This aspect of his motion for CUE is therefore insufficient to satisfy the specificity requirement for CUE motions. 38 C.F.R. § 20.1404(b) (2010).

Secondly, in arguing that the Board committed CUE on July, 8, 2008, in not finding CUE in a September 1996 RO rating decision, the Veteran wrote as follows:

The Board stated that at the time of the September 1996 rating decision that there was evidence both supporting a diagnosis of PTSD, see January 1995 letter from Dr. Dubner and evidence against a diagnosis of PTSD, see August 1996 VA examination report. The Board is correct in that the regulation at that time required that the diagnosis of PTSD be clear, however, the Board failed to exercise the benefit of the doubt rule in [the Veteran's] favor, and the Board failed to distinguish that [the Veteran's] treating physician provided the PTSD diagnosis in January 1995 and subsequently continued to treat [the Veteran] for his PTSD. The [VA Compensation and Pension] examiner failed to consider [the Veteran's] diagnosis and treatment and based his opinion solely on his examination assessment despite months of treatment for PTSD!

This argument pertains only to the judgment exercised by an August 1996 VA examiner and the relative weight that should be assigned to the August 1996 VA examiner's opinion that there was insufficient evidence to clearly establish a diagnosis of PTSD as compared the opinion of a treating physician who during the same time frame found that the Veteran had PTSD. A mere disagreement with how the facts were weighed or evaluated is never enough to substantiate a CUE claim. Damrel v. Brown, 6 Vet. App. 242, 245 (1994). Even under a sympathetic reading, the Veteran did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board's July 8, 2010, decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Rather, the motion only disputed the manner in which the evidence had been weighed. Thus, this aspect of the motion did not meet the specificity requirements for a pleading of CUE. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 38 C.F.R. § 20.1404(b).

The Veteran has further submitted in support of his claim an extended medical opinion dated February 9, 2011, from Mary Beth Williams, Ph.D., LCSW, CTS. A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet. App. 310, 313 (2005). The evidence received from Dr. Williams cannot be considered in support of the Veteran's CUE motion because it was not of record at the time of the Board's July 8, 2010, decision. See also 38 C.F.R. § 20.1403(b).

The Veteran's representative has submitted to the Board a May 25, 2011, Written Brief Presentation in support of the Veteran's CUE motion. The Written Brief Presentation makes no specific allegation of error of fact or law in the Board's July 8, 2010, decision. Rather, the representative argues that the Veteran is entitled to a rating of 70 percent for PTSD at least dating back to 2004. The matter of a higher initial rating for PTSD was not adjudicated or addressed in the Board's July 8, 2010, decision. As a result, the May 25, 2011, Written Brief Presentation is not sufficiently specific to meet the pleading requirements for a motion of CUE in the July 8, 2008, Board decision. See 38 C.F.R. § 20.1404(b). 

Because the moving party's motion fails to comply with the requirements for specificity of CUE motions set forth in 38 C.F.R. § 20.1404(b) (2010), the motion is dismissed without prejudice. 

In reaching this determination, the Board has sympathetically read the CUE motion, but has also applied common sense to balance reasonable assistance to veterans against undue burdens on the Secretary and the negative consequences of sympathetically raising weak CUE arguments only to deny them. See Acciola v. Peake, 22 Vet. App. 320 (2008). 




ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board. 38 C.F.R. § 20.1409(b) (2010). This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


